Citation Nr: 0206965	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran's claim was remanded by the Board for further 
development in January 2000.  


FINDING OF FACT

The veteran has intact memory and concentration, he has good 
personal hygiene, he is not a danger to himself or others, 
does not have illusions or hallucinations, and is 
occasionally employed, when not abusing alcohol.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations regarding increased 
ratings in the SOC.  The VA has no outstanding duty to 
inform.

In a May 2002 informal hearing presentation, the veteran's 
representative claimed that the RO had failed to carry out 
the instructions contained in the January 2000 Board remand.  
Specifically, the representative asserted that the veteran 
had not been requested to provide information on his 
employment history and that the veteran had not been provided 
the VA form in which to claim a total rating based on 
individual unemployability.  The Board refers the veteran's 
representative to a January 2000 letter sent to the veteran 
requesting he provide his employment history.  This same 
letter indicates that a VA Form 21-8940 was enclosed, and the 
letter advised the veteran to complete and submit that form 
if he wished to claim a total rating for compensation based 
on individual unemployability.  

The veteran's representative also claimed that the June 2000 
VA psychiatric examination of the veteran was inadequate for 
failing to indicate which symptoms were resultant from the 
veteran's post-traumatic stress disorder (PTSD) and which 
from his alcohol abuse.  To the extent that the June 2000 VA 
examination report, with September 2000 addendum, does not 
distinguish the veteran's psychiatric symptoms attributable 
to nonservice-connected disability, doubt is resolved in the 
veteran's favor, and all psychiatric manifestations are 
considered attributable to the service-connected PTSD for 
rating purposes.  The Board finds that the VA examination and 
addendum are fully adequate for rating purposes and that the 
RO fully developed the veteran's claim to the extent 
possible, considering the veteran's failure to reply to the 
January 2000 RO letter.

As noted above, the veteran did not reply to a June 2000 
letter from the RO requesting information on his employment 
and his medical history.  The veteran was provided an 
opportunity to testify before a member of the Board in 
November 1999 and he did not show up.  The veteran's VA 
medical records have been obtained and the veteran has been 
provided a recent VA psychiatric examination.  The Board is 
unaware of any additional relevant evidence that is available 
and the veteran has not indicated that there is any 
additional relevant evidence.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder at issue.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's service-connected post-traumatic stress disorder, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to a 100 percent 
rating for his service-connected post-traumatic stress 
disorder.  He was granted service connection for post-
traumatic stress disorder by rating action in January 1999.  
Service connection was granted effective from June 25, 1998.  
The veteran was assigned a 30 percent rating, except for 
periods of temporary 100 percent ratings due to 
hospitalization.  The veteran was then granted an increased 
rating of 70 percent for his post-traumatic stress disorder 
by rating action in December 2000.  The 70 percent rating was 
made effective from the initial grant of service connection, 
except for the periods of a total rating due to 
hospitalization.  The record reveals that the veteran was 
assigned temporary total ratings due to hospitalization from 
June 25, 1998 to August 1, 1998, from October 1, 1998 to 
December 1, 1998, from December 21, 1999 to February 1, 2000, 
and from July 27, 2000 to October 1, 2000.  

The veteran received VA inpatient treatment for post-
traumatic stress disorder and alcohol abuse from June 15, 
1998 to July 8, 1998.  The veteran reported that he had been 
working on an assembly line until about a week previously.  
The veteran complained of intrusive thoughts and flashbacks 
as well as middle insomnia.  He asserted that he slept a 
total of four hours an night.  Mental status examination 
revealed the veteran to have poor eye contact and a shy 
manner.  The veteran appeared restless and anxious.  His 
speech was coherent.  His affect appeared anxious and his 
mood dysphoric.  The veteran appeared to have difficulty with 
concentrating and with recent memory.  There was no evidence 
of psychosis and the veteran denied suicidal or homicidal 
ideation.  There were no abnormalities of thought found.  It 
was noted that the veteran had a long history of alcohol 
abuse.  Global assessment of functioning (GAF) was 35 on 
admission and highest level of functioning that year was 
noted to be 40.

The veteran received VA inpatient treatment for post-
traumatic stress disorder from October 1, 1998 to November 4, 
1998.  On admission the veteran appeared anxious and he 
asserted that he felt agitated.  His concentration and 
attention appeared intact, but his abstract thinking was 
moderate.  The veteran's thinking appeared focused.  He 
denied suicidal or homicidal ideation.  On discharge the 
veteran was noted to be competent.  He was given medication 
for his post-traumatic stress disorder.  GAF on entrance was 
noted to be 45.  His highest functioning that year was noted 
to be 55.

On VA examination in December 1998 the examiner noted he had 
reviewed the veteran's medical records.  It was observed that 
the veteran had been admitted in January 1998 requesting help 
with detoxification.  The veteran at that time said that he 
had some thoughts of suicide before admission, but had no 
definite plan, and was not suicidal at the time that he was 
requesting admission.  The veteran had stated that his 
drinking had caused him to lose his job and his apartment.  
His GAF at that time was noted to be 60 and 70.  The veteran 
had been hospitalized again in April 1998 due to his 
substance abuse.  His GAF at that time was noted to be 70.  
The examiner also reported the results of the veteran's June 
1998 hospitalization.  He complained of intrusive thoughts, 
flashbacks and insomnia.  On discharge, the diagnoses 
included PTSD.  His entrance GAF was noted to have been 35, 
and his highest functioning for the year was 40.  

On current examination, the veteran stated that he was 
restless, anxious, tense, and that he had difficulty 
controlling his actions.  The veteran reported that he had 
started working the week previously in a warehouse and that 
so far he had a good attendance and performance record.  The 
veteran stated that he was married, but separated.  He 
reported that his wife was unable to tolerate his 
restlessness and inability to control his behavior and moods.  
He stated that after service he started drinking.  He said 
that he kept to himself, that he was distrustful of other 
people, that he had only one friend in Battle Creek who went 
to post-traumatic stress disorder programs with him.  The 
veteran reported that he took Trazodone and Sertraline to 
help him sleep.  The veteran asserted that he had nightmares 
of Vietnam.  He stated that he tossed and turned, waking up 
several times during the night, sweating profusely and 
experiencing headaches.  The veteran indicated that loud 
noises precipitated startle reactions, and flights of 
helicopters precipitated flashbacks.  The kicking up of 
leaves also startled him.  The veteran reported that in the 
past he had had suicidal thoughts.  The veteran stated that 
he did not like to be around other people.  On mental status 
examination the veteran was neat and clean in appearance.  
His thoughts were organized and goal directed with no 
delusions or hallucinations.  No bizarre behavior was 
observed.  His memory and concentration were adequate.  The 
diagnosis was post-traumatic stress disorder, based on 
traumatic Vietnam War experiences, nightmares, increased 
startle reaction, flashbacks, numbing of feelings, impaired 
interpersonal relationships, suicidal ideations, and 
continuous alcohol abuse.  Current GAF was noted to be 50.

The veteran received VA inpatient treatment from December 21, 
1999 to January 19, 2000.  The veteran complained of anxiety, 
depression, anger, nightmares, and insomnia.  The veteran 
reported that the symptoms had increased in intensity over 
the previous six months prior to admission.  The veteran 
stated that he had been drinking alcohol daily for the 
previous two months, until two weeks prior to admission.  
Mental status examination revealed the veteran to be 
cooperative.  There was no psychomotor agitation or 
retardation.  His speech was clear, coherent and logical.  
The veteran's mood was depressed and his affect was congruent 
to his mood.  No psychosis, delusions or paranoia were noted.  
The veteran denied auditory or visual hallucinations.  He 
denied any suicidal or homicidal ideation.  His insight and 
judgment were fair.  His concentration was good.  Mild 
impairment of the veteran's short-term memory was noted.  The 
diagnosis was post-traumatic stress disorder and the 
veteran's GAF was noted to be 45.

On VA examination in June 2000, the veteran complained of 
nightmares of varying frequency and severity.  The veteran 
asserted that he had a very short memory, but he was 
uncertain as to whether his memory lapses were the result of 
a recent vehicular accident.  The veteran was somewhat 
irritated because he had not been brought to the examination 
site at the time specified.  He was irritated because he 
would be late returning back to the ward, and would get a 
cold lunch.  His main complaints were nightmares, problems 
with sleep, irritability, and his inability to get along with 
others.  Mental status examination revealed the veteran to be 
irritated.  His speech was of normal rate, volume and 
coherent.  His thoughts were organized and goal directed, 
with no delusions or hallucinations.  The veteran's memory 
and concentration were adequate.  The diagnoses included 
post-traumatic stress disorder and periodic alcohol abuse.  
The veteran's GAF was noted to be 50.  

In a September 2000 addendum, the VA psychiatrist noted that 
after reviewing his two examination reports of the veteran 
and after reviewing the veteran's other medical records, it 
was his opinion that the veteran's social and industrial 
inadaptability was more related to his alcohol abuse than to 
his post-traumatic stress disorder.

The veteran was admitted to a VA hospital for treatment of 
post-traumatic stress disorder and alcohol abuse from July 
27, 2000 through September 1, 2000.  The veteran stated that 
his struggles were actually with alcohol, and that alcohol 
had ruined his life.  At the time of admission the veteran 
did not voice any suicidal or homicidal ideations.  
Examination revealed the veteran to be cooperative.  His 
speech was of a normal rate, rhythm and volume.  His insight 
and judgment were fair.  The veteran's memory was intact.  
The veteran answered questions appropriately and had a 
logical thought process.  Later it was noted that the veteran 
had a pleasant affect and a mildly dysphoric mood.  His 
insight and judgment were poor and the veteran exercised 
little control over his addiction.   The veteran continued to 
be plagued with symptoms of short sleep, short temper, 
depression, poor impulse control, avoidance and other 
associated symptoms.  The veteran failed to return after 
given a pass and was discharged irregularly.

A 70 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
for post-traumatic stress disorder contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that a 70 percent evaluation most accurately 
describes the veteran's level of disability due to his post-
traumatic stress disorder.  The veteran's GAF scores have 
usually been between 45 and 55 which contemplates only 
serious to moderate impairment in several areas, including 
work.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM IV).  The Board further notes that the veteran is able 
to maintain personal hygiene and other basic activities of 
daily living.  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; or persistent danger of 
hurting self or others have not been shown.  Deficiencies of 
thinking, mood, or judgment or other symptomatology of such 
severity, resulting from the veteran's post traumatic stress 
disorder, so as to warrant a 100 percent evaluation under the 
new criteria, have not been demonstrated.  

For the reasons and bases outlined above, the Board is of the 
opinion that the preponderance of the evidence is against a 
finding of entitlement to an initial evaluation in excess of 
70 percent for the veteran's post-traumatic stress disorder.  
Since the veteran has not met the requirements for a rating 
in excess of 70 percent other than temporary total ratings 
due to hospitalization, additional higher staged ratings for 
post-traumatic stress disorder are not warranted.  See 
Fenderson v. West, 12 Vet. App 119 (1999). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  While 
it has been shown that the veteran has had frequent inpatient 
treatment, this has been primarily due to alcohol abuse.  
While the veteran has had trouble maintaining employment, 
this has also been primarily attributed to alcohol abuse.  
Marked interference with employment or frequent periods of 
hospitalization as to render impractical the applications of 
the regular scheduler standards has not been shown.  The 
evidence reveals that the veteran's post-traumatic stress 
disorder symptoms are adequately compensated by a 70 percent 
rating.  Accordingly, a higher extraschedular rating is not 
for assignment.


ORDER

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

